Opinion
Per Curiam.
This is an appeal from Umatilla County. The transcript was filed November 18, 1909. On April 21, 1910, plaintiff filed a motion to dismiss the appeal and to affirm the judgment, for the reason that defendants have failed to file a brief within the 30 days after the filing of the transcript, as required by Rule 37 of this court, 50 Or. 589 (91 Pac. xii). There is no appearance upon this motion by defendant, and as no brief was filed by him, as required, the motion is allowed, the appeal dismissed, and the judgment affirmed. State v. Horn, 39 Or. 152 (65 Pac. 1066); Schafer v. Beecher, 54 Or. 273 (101 Pac. 899.) Affirmed.